department of the treasury internal_revenue_service washington d c tax exempt and government entities xxxxxxxxxx xxxxxxxxxx xxxxxxxxxx legend taxpayerb ira m company z dear e kkk ee this is in response to your letter dated date supplemented by additional correspondence dated date date and date submitted on your behalf by your authorized representative in which you request a ruling as to whether the method of calculating distributions from your individual_retirement_arrangement ira constitute a series of substantially_equal_periodic_payments that will not be subject_to the percent additional tax imposed on premature distributions under sec_72 of the internal_revenue_code code the following facts and representations were made in support of your ruling_request taxpayer b is forty-nine years old taxpayer b maintains ira m a rollover ira he established with company z with a distribution he received from his former employer's retirement_plan company z is the custodian of ira m taxpayer b began receiving payments from ira m in a series of substantially_equal_periodic_payments on date taxpayer b received these distributions using a methodology intended to produce a series of substantially_equal_periodic_payments as described in code sec_72 taxpayer b used the fixed amortization_method to calculate the series of substantially_equal_periodic_payments from ira m taxpayer b’s distribution amount is determined each year by amortizing the ira m account balance as of december over taxpayer b’s life expectancy using a reasonable rate of interest taxpayer b’s life expectancy is determined using the single life expectancy table contained in sec_1_401_a_9_-9 q a-1 of the income_tax regulations regulations and an interest rate that is not more than percent of the federal_mid-term_rate for either of the two months immediately preceding the month in which the distribution began taxpayer b proposes to recalculate the amount of the annual payment each year however the method by ae page which the amount of the payment is determined for subsequent years will remain the same for example for each subsequent distribution year taxpayer b will recalculate the annual distribution for each succeeding year based on the account balance of ira m as of december of the prior year determine his life expectancy as of his age in each distribution year using the single life table contained in sec_1_401_a_9_-9 q a- of the regulations and percent of the federal_mid-term_rate for either of the two months immediately preceding the month in which the distribution began based on the foregoing you request a ruling that the method used to determine periodic_payments as described herein results in a series of substantially_equal_periodic_payments under sec_72 of the code sec_408 of the code provides except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the employee’s attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period sec_1_401_a_9_-9 of the regulations provides tables that are to be used in connection with computations under sec_72 and the regulations thereunder included in this section are tables giving life expectancies for one life q a-1 and joint life and last survivor expectancies for two lives q a-3 notice_89_25 was published on date and provided guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra ‘86 in the absence of regulations on sec_72 of the code this notice provides guidance a a page with respect to the exception to the tax on premature distributions provided under sec_72 question and answer-12 of notice_89_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 of the code revrul_2002_62 2002_42_irb_710 which was published on date modifies q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the three methods described in q a-12 of notice the fixed amortization_method provides that the annual payment for each year is determined by amortizing in level amounts the account balance over a specified number of years determined using the chosen life expectancy table and the chose interest rate under this method the account balance the number from the chosen life expectancy table and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each succeeding year section dollar_figure of revrul_2002_62 contains rules that apply to each of the three methods of calculating a series of substantially_equal_periodic_payments section dollar_figure provides in general that payments will constitute a series of substantially_equal_periodic_payments if the payments are determined by using a the uniform lifetime table in appendix a of revrul_2002_62 the single life expectancy table in sec_1_401_a_9_-9 q a-1 of the regulations or the joint and last survivor table in sec_1_401_a_9_-9 q a-3 of the regulations b an interest rate that is not more than percent of the federal_mid-term_rate and c a reasonable manner of determining the account balance in this case taxpayer b has determined the annual payments from ira m in accordance with the fixed amortization_method as described in sec_2 b of revrul_2002_62 except that rather than making a fixed annual payment taxpayer b proposes to recalculate the amount of the annual payment each year for subsequent years taxpayer b will recalculate the annual distribution for each succeeding year based on the ira m account balance as of december of the prior year determine his life expectancy as of his age in each subsequent year using the single life table contained in sec_1_401_a_9_-9 q a-1 of the regulations and an interest rate that is not more than percent of the federal_mid-term_rate for either of the two months immediately preceding the month in which the distribution began the life expectancy and interest rate used are such that they do not result in the circumvention of the requirements of sec_72 and sec_72 of the code through the use of an unreasonable high interest rate or an unreasonable life expectancy - accordingly the method as modified of determining periodic_payments results in substantially_equal_periodic_payments within the meaning of sec_72 of the we page code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met this ruling assumes that ira m satisfies the requirements of code sec_408 at all times relevant to this transaction this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling has been sent to your authorized representative pursuant to the provision of a form_2848 power_of_attorney on file in this office if you have any questions please contact se t ep ra t2 at sincerely signed joxc floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose form_437
